DETAILED ACTION
This action is responsive to Applicant’s amendments/remarks filed with the request for continued examination on 7/26/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2021 has been entered.
 
Claim Status
Claims 1-8 are pending
Claims 7-8 are withdrawn.
Claim 1 is currently amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US Pub. 2016/0042981) in view of Nakada (US Patent 5,470,421), and Yang (US Pub. 2015/0380323), and optionally with Kamikawa (US Patent 6,158,447).
Regarding claim 1, Sato teaches a substrate processing apparatus ([0028] and Fig. 1, substrate liquid processing apparatus #1).

Sato does not teach a SiO2 precipitation inhibitor supply unit configured to supply a SiO2 precipitation inhibitor to be mixed into a phosphoric acid processing liquid used in performing an etching processing in a substrate processing tub, nor a control unit configured to set a SiO2 precipitation inhibitor concentration contained in the phosphoric acid processing liquid based on a detected temperature of the phosphoric acid processing liquid such that the SiO2 precipitation inhibitor concentration is set to increase as the temperature of the phosphoric acid processing liquid increases, and control a supply amount of the SiO2 precipitation inhibitor to achieve the set SiO2 precipitation inhibitor concentration.
However, Nakada teaches a SiO2 precipitation inhibitor supply unit (Nakada – C4, L8-24 and Fig. 1, HF supply) configured to supply a SiO2 precipitation inhibitor (Nakada – C2, L46-57: hydrogen fluoride reacts with silicon compounds for their eventual removal, thus are interpreted as “inhibiting precipitation” by eliminating them before precipitation can occur) to be mixed into a phosphoric acid processing liquid 2 precipitation inhibitor to achieve the set SiO2 precipitation inhibitor concentration (Nakada – C4, L8-31).
Sato and Nakada both teach liquid processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Sato with the SiO2 precipitation inhibitor method as taught by Nakada in order to purify an etching solution containing silicon impurities without requiring bothersome replacements of the entire etching solution (Nakada – C1, L39-43) or replacing clogged/damaged filters (Nakada – C1, L43-50).

Modified Sato does not explicitly teach wherein the inhibitor concentration is set to increase as the temperature of the phosphoric acid increases. However, Nakada teaches that the precipitation inhibitor concentration is a result effective variable. Particularly, Nakada teaches that the optimal amount of HF (precipitation inhibitor concentration) “may be appropriately determined depending upon various conditions such as…heating temperature of an etching solution, quantity of heat applied…”, among other conditions (Nakada – C4, L25-31).
It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum value for the SiO2 precipitation inhibitor concentration through routine experimentation in order to compensate for temperature and heat added during processing (Nakada – C4, L25-31) 

Modified Sato does not teach a controller configured to perform the SiO2 precipitation inhibitor method as above.
	However, Yang teaches a controller (Yang – [0018] and Fig. 1, computer #310 coupled to control system #300) configured to perform a silicate control method (Yang - [0018]).
	Modified Sato and Yang both teach liquid processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to perform the SiO2 precipitation inhibitor method as taught by modified Sato (particularly, Nakada) using the controller as taught by Yang in order to calculate data from a real-time monitoring system and control an etching bath system to control a silicate concentration (Yang – [0018]) in real time (Yang – [0030]).

	The Examiner notes that the breadth of the limitation “based on a detected temperature” can be reasonably met by a number of different scenarios. The claim itself is absent any structural features relating to “detected temperatures”, for example: thermocouples, thermometers, IR sensors, etc. Additionally the claim does not expound on the phrase “based on”, and does not specifically require a feedback loop between the control unit, the inhibitor supply unit, and some sort of temperature detector.
Nakada reference teaches that the optimal amount of HF “may be appropriately determined depending on various conditions such as…heating temperature”. As such, one of ordinary skill would recognize that in order to find the optimal amount of HF based on temperature, that temperature would have be detected/measured in some way. As such, the Examiner posits that the Nakada reference implicitly teaches the limitations of the claim, including the “based on a detected temperature” limitation.

	Optionally/additionally, modified Sato does not explicitly teach wherein the control unit is configured to set a SiO2 precipitation inhibitor concentration based on a detected temperature of the phosphoric acid liquid (emphasis added to show distinguishing feature).
	However, Kamikawa teaches a method for controlling concentrations of chemical additions based upon detected temperatures (Kamikawa – C3, L39-51: chemical concentration control means may control the concentration of the chemical on the basis of a detection signal outputted from a temperature detecting means) of an acidic cleaning solution (Kamikawa – C1, L15-20: hydrofluoric acid).
	Modified Sato and Kamikawa both teach liquid processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the method as taught by modified Sato to be based upon a detected temperature, since Kamikawa teaches such a feature is advantageously used to improve chemical efficiency and improve throughput (Kamikawa – C3, L45-51).

Regarding claim 2, Sato does not teach wherein the control unit is configured to supply the SiO2 precipitation inhibitor when a silicon concentration of the phosphoric acid processing liquid becomes equal to or higher than a preset silicon concentration in a state that the SiO2 precipitation inhibitor is not mixed in the phosphoric acid processing liquid.
However, Nakada teaches supplying the SiO2 precipitation inhibitor when a silicon concentration of the phosphoric acid processing liquid becomes equal to or higher than a preset silicon concentration in a state that the SiO2 precipitation inhibitor is not mixed in the phosphoric acid processing liquid (Nakada – C4, L14-19: preferred to add HF in an amount corresponding to the formation ratio of the silicon content in the etching solution; C4, L25-31: optimum amount of HF may be appropriately determined depending on concentration of remaining silicon content and concentration of HF).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Sato apparatus with the concentration dependent SiO2 precipitation inhibitor method as taught by Nakada in order to purify an etching solution containing silicon impurities without requiring bothersome replacements of the entire etching solution (Nakada – C1, L39-43) or replacing clogged/damaged filters (Nakada – C1, L43-50).

Regarding claim 3, Sato does not teach wherein the control unit is configured to control the supply amount of the SiO2 precipitation inhibitor based on a processing time of the etching processing.
2 precipitation inhibitor based on a processing time of the etching processing (Nakada – C4, L16-19: HF added continuously or intermittently based upon a formation of silicon content, which is a time-based addition determined by a time-based silicon formation).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Sato apparatus with the time dependent SiO2 precipitation inhibitor method as taught by Nakada in order to purify an etching solution containing silicon impurities without requiring bothersome replacements of the entire etching solution (Nakada – C1, L39-43) or replacing clogged/damaged filters (Nakada – C1, L43-50).

The Examiner notes the breadth of the limitation “based on a processing time” is not limited to any specific length of processing time, and is met by the method as taught by Nakada since said method can be enacted continuously or intermittently, which are time-based actions.

Regarding claim 4, Sato does not teach the limitation wherein the control unit is configured to detect the SiO2 precipitation inhibitor concentration contained in the phosphoric acid processing liquid, and the control unit is configured to control the supply amount of the SiO2 precipitation inhibitor based on the detected SiO2 precipitation inhibitor concentration.
2 precipitation inhibitor based upon a detected SiO2 precipitation inhibitor concentration (Nakada – C4, L25-31: optimum amount of HF may be appropriately determined depending on concentration of HF).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Sato apparatus with the concentration dependent SiO2 precipitation inhibitor method as taught by Nakada in order to purify an etching solution containing silicon impurities without requiring bothersome replacements of the entire etching solution (Nakada – C1, L39-43) or replacing clogged/damaged filters (Nakada – C1, L43-50).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US Pub. 2016/0042981), Nakada (US Patent 5,470,421), Yang (US Pub. 2015/0380323), and optionally Kamikawa (US Patent 6,158,447), as applied to claims 1-4 above, and further in view of Minamida (US Pub. 2016/0126112).
The limitations of claims 1-4 are set forth above.
Regarding claim 5, modified Sato does not teach wherein the apparatus further comprises: an acid-based processing unit configured to remove an acidic material from an exhaust gas discharged from the substrate processing tub; and an organic-based processing unit configured to remove an organic material from the exhaust gas discharged from the substrate processing tub.
However, Minamida teaches a gas-liquid separation of exhaust from a liquid processing unit [abstract].  Minamida specifically teaches that an exhaust pipe from the liquid processing apparatus (101 of Fig. 3) comprises a plurality of exhaust pipes for 
Modified Sato and Minamida both teach liquid processing apparatuses, and are thus considered to be analogous art.  It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Sato apparatus with the exhaust processing units as taught by Minamida since Minamida teaches that when using organic and acidic gasses, acids such as HF and organics such as IPA need to be discharged separately in consideration of safety issues and suppression of pipe contamination (Minamida - [0053]).  
To clarify the record, the claim limitations “configured to remove an acidic material from an exhaust gas discharged from the substrate processing tub” and “configured to remove an organic material from the exhaust gas discharged from the substrate processing tub” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The modified Sato apparatus would be capable of performing the intended uses as specifically set forth above. 

Regarding claim 6, modified Sato does not teach wherein the apparatus further comprises a switching unit configured to introduce the exhaust gas selectively into either the acid-based processing unit or the organic-based processing unit which are arranged in parallel.
However, Minamida teaches the acid-based processing unit (pipe 102 and pump 152) and the organic-based processing unit (pipe 103 and pump 153) [0055].  The acid-based processing unit and the organic based processing unit are arranged in parallel, as can be seen in Fig 3 of Minamida.  Minamida further teaches that both of these units are connected to an exhaust switching unit 300 [0054].  The switching unit is configured to switch a discharge destination of exhaust gas from the processing unit (16) to one of the individual exhaust pipes [0059].  This corresponds to the instant limitation “configured to introduce the exhaust gas selectively into either the acid-based processing unit or the organic-based processing unit”
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Sato apparatus with the exhaust switching unit as taught by Minamida since Minamida teaches that such switching units allow for control over discharge destination for the exhaust gas according to its chemistry (Minamida – [0140]).

To clarify the record, the claim limitation “configured to introduce the exhaust gas selectively into either the acid-based processing unit or the organic-based processing unit” is merely an intended use and is given weight to the extent that the prior art is 

Response to Arguments
Applicant is thanked for the amendment to claim 1 to alleviate indefinite claim language. As such, the rejections of claims under section 112(b) are withdrawn.

In regards to Applicant’s arguments concerning the Nakada reference in relation to amended claim 1, the remarks have been considered but are not persuasive.

As detailed above, the limitation “based on a detected temperature” is extremely broad, and easily met with a number of different situations. The claim itself is absent any structural features relating to “detected temperatures”, for example: thermocouples, thermometers, IR sensors, etc. Additionally the claim does not expound on the phrase “based on”, and does not specifically require a feedback loop between the control unit, the inhibitor supply unit, and some sort of temperature detector.

Also as above, the Nakada reference teaches that the optimal amount of HF “may be appropriately determined depending on various conditions such as…heating temperature”. As such, one of ordinary skill would recognize that in order to find the  Nakada reference implicitly teaches the limitations of the claim, including the “based on a detected temperature” limitation.

In the interest of compact and expedited prosecution, however, the Examiner has set forth an alternative grounds of rejection above utilizing the Kamikawa reference, which does explicitly teach the “based on a detected temperature” limitation.

Applicant’s request for rejoinder has been noted, but is moot until a claim is found to be allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KURT SWEELY/Examiner, Art Unit 1718                

/Benjamin Kendall/Primary Examiner, Art Unit 1718